UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1845


In re:   GREG GIVENS; DENNIS A. GIVENS

                      Petitioners.




                 On Petition for Writ of Mandamus.



Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Greg Givens, Dennis A. Givens, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Petitioners petition for a writ of mandamus seeking an

order     requiring          West     Virginia        judges     and        prosecutors       to

investigate and prosecute crimes committed against petitioners,

to permit petitioners to bring pro se charges, and to release

documents.        We conclude that Petitioners are not entitled to

mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.            Kerr    v.    United    States

Dist.    Court,        426     U.S.     394,    402     (1976);       United     States       v.

Moussaoui,      333     F.3d     509,    516-17       (4th     Cir.    2003).      Further,

mandamus     relief      is    available       only     when    the    petitioner       has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            This court does not

have     jurisdiction          to     grant     mandamus       relief        against       state

officials, Gurley v. Superior Court of Mecklenburg Cnty., 411

F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review    final    state       court     orders,      Dist.     of    Columbia    Court       of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

               Thus,     the        relief     sought     by     Petitioners          is     not

available by way of mandamus.                       Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.              We dispense with oral argument because the

facts    and    legal        contentions       are    adequately       presented       in    the

                                                2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                        PETITION DENIED




                                    3